DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2018/0284579) in view of Huang (US 2019/0235358 to Huang et al), in view of Liu (US 2017/0336019 to Liu et al), and further in view of Chin (US 2017/0090141 to Chin et al).
Regarding claim 1, Yan discloses an image capturing system (imaging device 300) (Yan, fig. 1, par [0155]), comprising:
a image capturing device (ICD) (image capturing device (ICD) 200) (Yan, fig. 1, par [0155]); and
a hand-held apparatus (gimbal 100) configured to support the ICD (Yan, fig. 1, par [0155]), the hand-held apparatus including:
a grip (handle) (Yan, fig. 1, par [0155, 0158]);
a gimbal system (frame 10) positioned adjacent to an upper end of the grip (handle) (Yan, fig. 1), the gimbal system including:
a first gimbal assembly (member 14 and assembly 12) (Yan, fig. 1, par [0165-0166]) including:
a first rotatable housing assembly (portion 141 and assembly 12) (Yan, fig. 1, par [0165-0166])
a first motor assembly (connecting member driver i.e. motor) accommodated within the first rotatable housing assembly (portion 141 and assembly 12) (Yan, fig. 1, par [0165-0167], wherein a connecting member driver is housed in assembly 12 i.e. receiving member 21);
a first arm (member 14) connected to the gimbal system (frame 10) and including opposite first and second end portions (portions 141 and 145), (Yan, fig. 1), and
However, Yan does not disclose:
a transmission media extending through the first motor assembly of the first gimbal assembly to transmit data and/or power through the hand-held apparatus.
On the other hand, in the same endeavor, Huang discloses:
a transmission media (wire 13) extending through the first motor assembly (hollow motor shaft 121) of the first gimbal assembly (apparatus 12) to transmit data (data) and/or power through the hand-held apparatus (gimbal 100) (Huang, figs. 1, 3, par [0021-0024], wherein wire 13 extending through hollow motor shaft 121 transmits data through gimbal 100).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
However, Yan and Huang do not disclose
a digital image capturing device (DICD).
On the other hand, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan and Huang so as to achieve the invention as claimed because such incorporation provides high image quality.
However, Yan, Huang, and Liu do not disclose
a retainer;
a transmission media received by the retainer;
the retainer configured to regulate positioning of the transmission media in relation to the first rotatable housing assembly.
On the other hand, in the same endeavor, Chin discloses 
a retainer (bracket 222) (Chin, fig. 4);
a transmission media (cable 220a) received by the retainer (Chin, fig. 4);
the retainer configured to regulate positioning (holding the cable 220a) of the transmission media in relation to the first rotatable housing assembly (gimbal portion 210 or 211) (Chin, fig. 4, par [0028-0029], wherein bracket 222 holds the cable 220a when gimbal portion 210 or 211 moves).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Chin into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation allows independent  and separate cable movement (Chin, par [0028]).
Regarding claim 2, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses the transmission media includes a coaxial cable and/or a flexible printed circuit (cable and/or flexible circuit board) (Yan, par [0212]).
Regarding claim 3, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Huang discloses
the first arm (arm 11) defines an internal channel (cavity 110) configured to receive the transmission media (wire 13) such that the transmission media extends through the gimbal system (frame 10), into and through the internal channel (cavity 110) in the first arm, to the ICD (IDC 200) (Huang, figs. 1, 3, par [0020-0023], wherein cavity 110 defined by arm 11 receives wire 13 that extends through frame 10 and connects to photographing component 200).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan, Huang, Liu, and Chin so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
Additionally, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan, Huang, Liu, and Chin so as to achieve the invention as claimed because such incorporation provides high image quality.
Regarding claim 4, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses the first motor assembly (connecting member driver) includes a first hollow motor shaft (a shaft) defining a first internal passage (a passage) configured to receive the transmission media (cable) (Yan, fig. 1, par [0155, 0166-0167], wherein connecting member driver hosts a cable via a shaft so as a user can manually operate the imaging device 300).
Regarding claim 5, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
a second gimbal assembly (second frame 30) (Yan, fig. 1), including:
a second rotatable housing assembly (assembly connecting to support driver 32) (Yan, fig. 1); and
a second motor assembly (support driver 32) accommodated within the second rotatable housing assembly (assembly connecting to support driver 32) (Yan, fig. 1, par [0168-0172], wherein support driver 32 is mounted within assembly connecting to support driver 32);
a second arm (support 34) including opposite first (portion 343) and second (portion 341) end portions, wherein the transmission media (cable) extends from the first arm (connecting member 14), into the second arm (support 34), and to the ICD (IDC 200) (Yan, fig. 1, par [0155-0156, 0168-0172], wherein a cable extends from connecting member 14, into support 34, and to the ICD 200 so as a user can manually operate the imaging device 300); and
a third gimbal assembly (frame 50) (Yan, fig. 1), wherein
the first gimbal assembly (member 14 and assembly 12) is positioned adjacent to the second end portion (portion 343) of the second arm (support 34) such that the first gimbal assembly is operatively connected to the ICD (ICD 200) (Yan, figs. 1, 4, par [0173], wherein frame 50 is operatively connected to IDC 200).
the second gimbal assembly (second frame 30) is positioned adjacent to the first end portion (portion 343) of the second arm (support 34) and the second end portion (portion 145) of the first arm (member 14) (Yan, figs. 1, 4); and
the third gimbal assembly (frame 50) is positioned adjacent to the first end (portion 141) portion of the first arm (member 14) (Yan, figs. 1, 4).
Additionally, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera).
Regarding claim 6, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the second motor assembly (support driver 32) (second frame 30) includes a second hollow motor shaft (a hollow shaft) defining a second  internal passage configured to receive the transmission media (cable) and the third gimbal assembly (frame 50) includes a third hollow motor shaft (combination of 525, 541) defining a third internal passage configured to received transmission media (member 70) (Yan, figs. 2, 5, [0155], wherein cable passes through support driver 32 and frame 50 includes shaft 523 so as a user can manually operate the device 300).
Regarding claim 7, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) defines a first axis (axis for yaw rotation) of rotation extending in generally orthogonal relation to the grip (handle) (Yan, fig. 1, par [0166-0167], wherein axis for yaw rotation of frame 10 is generally orthogonal to the handle);
the second gimbal assembly (second frame 30) defines a second axis (axis for roll rotation) of rotation extending in generally orthogonal relation to the first axis of rotation (Yan, fig. 1, par [0169], wherein axis for roll rotation of frame 30 is generally orthogonal to axis for yaw rotation); and
the third gimbal assembly (frame 50) defines a third axis (axis for pitch direction) of rotation extending in generally orthogonal relation to the first and second axes of rotation (Yan, fig. 1, par [0174], wherein axis for pitch direction for frame 50 is generally orthogonal to axis for yaw rotation and axis for roll rotation).
Regarding claim 10, Yan discloses a hand-held apparatus (handheld imaging device) configured to support an image capturing device (ICD) (image capture device (ICD) 200) (Yan, fig. 1, par [0155]), the hand-held apparatus including:
a grip (handle) including opposite first and second ends (Yan, fig. 1, par [0155, 0158], wherein the handle has opposite first and second ends); and
a gimbal system (gimbal 100) configured to support stable movement of the ICD (ICD 200) (Yan, fig. 1), the gimbal system including:
a first gimbal assembly (frame 10) positioned adjacent the second end (second end) of the grip (handle), the first gimbal assembly being configured for rotation about a first axis (a yaw axis for device 300) (Yan, fig. 1, par [0155, 0158, 0163, 0165-0166], wherein frame 10 is rotatable around a yaw axis for device 300).
a first arm (connecting member 14) having opposite first and second end portions (portions 141 and 145), the first gimbal assembly being positioned adjacent to the first end portion (portion 141) of the first arm (Yan, fig. 1, wherein frame 10 is adjacent to portion 141);
a second gimbal assembly (second frame 30) positioned adjacent to the second end portion (portion 145)  of the first arm (connecting member 14) (Yan, fig. 5), the second gimbal assembly being configured for rotation about a second axis (a roll axis) (Yan, fig. 1, par [0169], wherein frame 30 is rotatable around a roll axis of device 300);
a second arm (support 34) having opposite first and second end portions (portion connected to support driver 32 and portion 343), the second gimbal assembly (second frame 30) being positioned adjacent to the first end portion (portion connected to support driver 32) of the second arm (Yan, fig. 1); and
a third gimbal assembly (frame 50) positioned adjacent to the second end portion (portion 343) of the second arm (support 34) such that the third gimbal assembly is operatively connectable to the ICD (ICD 200), the third gimbal assembly being configured for rotation about a third axis (a pitch axis for device 300) (Yan, fig. 1, par [0174], wherein frame 50 is connectable to ICD 200 and rotatable around a pitch axis).
However, Yan does not disclose
the first gimbal assembly including a first motor assembly defining a first channel configured to receive a coaxial cable such that the coaxial cable extends through the first motor assembly and such that the first gimbal assembly is rotatable relative to the coaxial cable during actuation.
On the other hand, in the same endeavor, Huang discloses the first gimbal assembly (apparatus 12) including a first motor assembly (hollow motor shaft 121) defining a first channel (cavity 120) configured to receive a coaxial cable (coaxial wires 13) such that the coaxial cable extends through the first motor assembly (hollow motor shaft 121) and such that the first gimbal assembly (apparatus 12) is rotatable relative to the coaxial cable (coaxial wires 13) during actuation (Huang, figs. 1, 3, par [0022-0024, 0030], wherein apparatus 12 includes hollow motor shaft 121 hosting cavity 120 and receiving coaxial wires and wherein apparatus 12 is rotatable relative to coaxial wires 13).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
However, Yan and Huang do not disclose a digital image capturing device (DICD).
On the other hand, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan and Huang so as to achieve the invention as claimed because such incorporation provides high image quality.
However, Yan, Huang, and Liu do not disclose
a retainer configured to receive the coaxial cable so as to regulate positioning of the coaxial cable during reconfiguration of the gimbal system.
On the other hand, in the same endeavor, Chin discloses 
a retainer (bracket 222) configured to receive the coaxial cable (cable 220a) so as to regulate positioning (holding the cable 220a) of the coaxial cable during reconfiguration of the gimbal system (Chin, fig. 4, par [0028-0029], wherein bracket 222 holds the cable 220a when gimbal portion 210 or 211 moves).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Chin into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation allows independent  and separate cable movement (Chin, par [0028]).
Regarding claim 11, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) is configured such that the first axis (yaw axis for device 300) extends through the first channel (channel for connecting assembly 12) (Yan, fig. 1, yaw axis for device 300 extends through channel for connecting assembly 12).
Regarding claim 12, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) includes a hollow motor shaft (a shaft), the first channel (channel for connecting assembly 12) being defined by the hollow motor shaft of the first gimbal assembly (Yan, fig. 1, par [0155, 0166-0167], wherein the channel for connecting assembly 12 defined by a shaft of frame 10 hosts a cable so as a user can manually operate the imaging device 300).
Regarding claim 13, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the second gimbal assembly (second frame 30) includes a hollow motor shaft (a hollow shaft) and the third gimbal assembly (frame 50) includes a solid motor shaft (shaft 523) (Yan, figs. 1-6, [0155], wherein frame 30 include a hollow shaft for hosting a cable and frame 50 includes shaft 523 so as a user can manually operate the device 300).
Regarding claim 14, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first axis (axis for jaw rotation) extends in generally parallel relation to the grip (handle) (Yan, fig. 1, par [0166-0167], wherein axis for yaw rotation of frame 10 is generally parallel to the handle);
the second axis (axis for roll rotation) extends in generally orthogonal relation to the first axis (Yan, fig. 1, par [0169], wherein axis for roll rotation of frame 30 is generally orthogonal to axis for yaw rotation); and
the third axis (axis for pitch direction) extends in generally orthogonal relation to the first and second axes (Yan, fig. 1, par [0174], wherein axis for pitch direction for frame 50 is generally orthogonal to axis for yaw rotation and axis for roll rotation).
Regarding claim 16, Yan discloses a gimbal system (gimbal 100) for use with an image capturing device (ICD) (ICD 200), the gimbal system comprising:
a first gimbal assembly (frame 10) including first and second housings (portion 141 and assembly 12) configured for relative rotation (Yan, fig. 1, par [0165-0166], wherein portion 141 is rotatable relative to assembly 12),
a second gimbal assembly (second frame 30) including first and second housings (housing connecting to support driver 32 and housing connecting to mounting portion 343) configured for relative rotation (rotation movement) (Yan, fig. 1, par [0168-0172], wherein housing connecting to support driver 32 and housing connecting to mounting portion 343);
a first support (portion connected to support driver 32) extending between the first and second gimbal assemblies (first frame 10 and second frame 30), the first support defining an internal channel (a channel) configured to accommodate the coaxial cable (cable) (Yan, fig. 1, par [0155-0156, 0168-0172], wherein a channel in portion connected to support driver 32 hosts a cable extending from connecting member 14, into support 34, and to the ICD 200 so as a user can manually operate the imaging device 300);
a third gimbal assembly (frame 50) configured for operative connection to the ICD (ICD 200) (Yan, figs. 1, 4, par [0173], wherein frame 50 is operatively connected to IDC 200); and
a second support (portion 343) extending between the second and third gimbal assemblies (second frame 30 and third frame 50) (Yan, figs. 1, 4, portion 343 extends between second frame 30 and third frame 50).
However, Yan does not disclose
the first gimbal assembly further including a hollow motor shaft configured to accommodate a coaxial cable such that the coaxial cable extends through the first gimbal assembly, and at least one of the first and second housings of the first gimbal assembly is rotatable in relation to the coaxial cable.
On the other hand, in the same endeavor, Huang discloses
the first gimbal assembly (apparatus 12) further including a hollow motor shaft (hollow motor shaft 121) configured to accommodate a coaxial cable (coaxial wire 13) such that the coaxial cable extends through the first gimbal assembly (apparatus 12), and at least one of the first and second housings (arm 11) of the first gimbal assembly (apparatus 12) is rotatable in relation to the coaxial cable (coaxial wire 13) (Huang, figs. 1, 3, par [0021-0024, 0030], wherein apparatus 12 includes a hollow motor shaft 121 hosting coaxial wire 13 and wherein arm 11 of apparatus 12 is rotatable relative to coaxial wire 13).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Huang into the system by Yan so as to achieve the invention as claimed because such incorporation prevents wire scratch due to winding (Huang, par [0023]).
However, Yan and Huang do not disclose the digital image capturing device (DICD).
On the other hand, in the same endeavor, Liu discloses a digital image capturing device (DICD) (Liu, par [0002], wherein digital camera)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Liu into the system by Yan and Huang so as to achieve the invention as claimed because such incorporation provides high image quality.
However, Yan, Huang, and Liu do not disclose
a retainer configured to receive the coaxial cable so as to regulate positioning of the coaxial cable during reconfiguration of the gimbal system.
On the other hand, in the same endeavor, Chin discloses 
a retainer (bracket 222) configured to receive the coaxial cable (cable 220a) so as to regulate positioning (holding the cable 220a) of the coaxial cable during reconfiguration of the gimbal system (Chin, fig. 4, par [0028-0029], wherein bracket 222 holds the cable 220a when gimbal portion 210 or 211 moves).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Chin into the system by Yan, Huang, and Liu so as to achieve the invention as claimed because such incorporation allows independent  and separate cable movement (Chin, par [0028]).
Claims 8-9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2018/0284579), Huang (US 2019/0235358 to Huang et al), and Liu (US 2017/0336019 to Liu et al), in view of Chin (US 2017/0090141 to Chin et al) and further in view of Pan (US 2017/0099416 to Pan et al).
Regarding claim 8, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera).
However, Yan, Huang, Liu, and Chin do not disclose the second end portion of the second arm includes a forked support structure configured to support the DICD and the first gimbal assembly.
On the other hand, in the same endeavor, Pan discloses
the second end portion (lower portion) of the second arm (frame 40a) includes a forked support structure (frame 40) configured to support the ICD (imaging device 200) and the first gimbal assembly (frame 10) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091], wherein lower portion of frame 40a including frame 40 supports imaging device 200 and frame 10).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Pan into the system by Yan, Huang, Liu, and Chin so as to achieve the invention as claimed because such incorporation provides rapid adjustment to balance the center of gravity and to increase stiffness between a lens and a body of an imaging device (Pan, par [0005]).
Regarding claim 9, Yan, Huang, Liu, Chin, and Pan disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera)
Moreover, Pan discloses the second gimbal assembly (combination of 40a and driving device 44) is configured and positioned to rotate the forked support structure (frame 40) and the ICD (imaging device 200) (ICD) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091-0092], wherein driving device 44 rotates frame 40).
Regarding claim 15, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera).
However, Yan, Huang, Liu, and Chin do not disclose 
the second end portion of the second arm includes a forked support structure configured to support the DICD and the third gimbal assembly such that the forked support structure and the DICD are rotatable by the second gimbal assembly.
On the other hand, in the same endeavor, Pan discloses
the second end portion (lower portion) of the second arm (frame 40a) includes a forked support structure (frame 40) configured to support the ICD (imaging device 200) and the third gimbal assembly (frame 10) such that the forked support structure and the ICD are rotatable by the second gimbal assembly (combination or frame 40a and driving device 44) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091], wherein frame 40 and imaging device 200 are rotatable by driving device 44).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Pan into the system by Yan, Huang, Liu, and Chin so as to achieve the invention as claimed because such incorporation provides rapid adjustment to balance the center of gravity and to increase stiffness between a lens and a body of an imaging device (Pan, par [0005]).
Regarding claim 17, Yan, Huang, Liu, and Chin disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera).
However, Yan, Huang, Liu, and Chin do not disclose the second support includes a forked support structure configured to support the third gimbal assembly and the DICD.
On the other hand, in the same endeavor, Pan discloses
the second support (lower portion of frame 40a) includes a forked support structure (frame 40) configured to support the third gimbal assembly (frame 10) and the ICD (imaging device 200) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091], wherein lower portion of frame 40a including frame 40 supports imaging device 200 and frame 10).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Pan into the system by Yan, Huang, Liu, and Chin so as to achieve the invention as claimed because such incorporation provides rapid adjustment to balance the center of gravity and to increase stiffness between a lens and a body of an imaging device (Pan, par [0005]).
Regarding claim 18, Yan, Huang, Liu, Chin, and Pan disclose aforementioned limitations of the parent claim. Additionally, Liu disclose DICD (DICD) (Liu, par [0002], wherein digital camera). Moreover, Pan discloses
the second gimbal assembly (combination of 40a and driving device 44) is configured and positioned to rotate the forked support structure (frame 40) and the ICD (imaging device 200) (ICD) (Pan, figs. 1, 2, and 9, par [0060-0061, 0091-0092], wherein driving device 44 rotates frame 40).
Regarding claim 19, Yan, Huang, Liu, Chin, and Pan disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the second gimbal assembly (second frame 30) includes a hollow motor shaft (a hollow shaft for a cable) configured to accommodate the coaxial cable (cable) such that the coaxial cable extends through the second gimbal assembly (second frame 30) (Yan, fig. 1, par [0155-0156, 0168-0172], wherein a hollow shaft of second frame 30 hosts the cable which extends from connecting member 14, into support 34, and to the ICD 200 so as a user can manually operate the imaging device 300), and
the third gimbal assembly (frame 50) includes a solid motor shaft (shaft 523) (Yan, figs. 1-6, [0155], wherein frame 30 include a hollow shaft for hosting a cable and frame 50 includes shaft 523 so as a user can manually operate the device 300).
Regarding claim 20, Yan, Huang, Liu, Chin, and Pan disclose aforementioned limitations of the parent claim. Additionally, Yan discloses
the first gimbal assembly (frame 10) defines a first axis of rotation (axis for yaw rotation) extending through the hollow motor shaft (hollow shaft for a cable) of the first gimbal assembly (Yan, fig. 1, par [0155, 0166-0167], wherein axis for yaw rotation of frame 10 extends through the hollow shaft for the cable so as an user can manually operate the device 300);
the second gimbal assembly (frame 30) defines a second axis of rotation (axis of roll rotation) extending through the hollow motor shaft (hollow shaft for the cable) of the second gimbal assembly (Yan, fig. 1, par [0155, 0169], wherein axis for roll rotation of frame 30 extends through the hollow shaft for the cable so as an user can manually operate the device 300); and
the third gimbal assembly (frame 50) defines a third axis of rotation (axis for pitch rotation) extending through the solid motor shaft (shaft 523) of the third gimbal assembly (Yan, figs. 1-4, par [0174], wherein axis for pitch direction for frame 50 extends through shaft 523), the second axis of rotation (axis of roll rotation) extending in generally orthogonal relation to the first axis of rotation (axis for yaw rotation), and the third axis of rotation (axis for pitch rotation) extending in generally orthogonal relation to the first and second axes of rotation (axis for yaw rotation and axis of roll rotation) (Yan, fig. 1, par [0166-0167, 0169, 0174], wherein axis for yaw rotation, axis of roll rotation, and axis for pitch rotation have orthogonal relations).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697      

/LIN YE/Supervisory Patent Examiner, Art Unit 2697